Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniels et al. (US 2018/0252553 A1).

With respect to independent Claim 1, Daniels et al. disclose(s): A probe assembly for use in sensors configured to convert between motion and electrical signals (paragraphs [0035] – [0038]), the probe assembly comprising: a probe rod defining a first end (111 in Fig. 1B), wherein the probe rod is configured to, in an operational configuration, be at least partially received by a sensor device (Fig. 1A); and a probe head configured to receive the first end of the probe rod, wherein the probe head is configured to mate with the first end so as to secure the probe rod therein (115 in Figs. 1A-1C), wherein the first end of the probe rod is welded to the probe head (paragraph [0037]; 111 and 115 are welded to increase robustness to vibration).

With respect to Claim 2, Daniels et al. teach(es) the assembly of independent Claim 1.  Daniels et al. further disclose(s): wherein the first end of the probe rod further defines a first threaded element and the probe head further defines a second threaded element such that connection between the first threaded element and the second threaded element is configured to secure the probe rod within the probe head (116 in Fig. 1C and paragraph [0037]).

With respect to Claim 3, Daniels et al. teach(es) the assembly of independent Claim 1.  Daniels et al. further disclose(s): wherein the probe head defines an opening configured to at least partially receive the probe rod therein such that the first end of the probe rod is substantially aligned with an exterior surface of the probe head (Fig. 1A).

With respect to Claim 4, Daniels et al. teach(es) the assembly of independent Claim 1.  Daniels et al. further disclose(s): wherein the first end of the probe rod is welded to the probe head via a butt weld (paragraph [0037]).

With respect to Claim 5, Daniels et al. teach(es) the assembly of Claim 4.  Daniels et al. further disclose(s): wherein the first end of the probe rod is substantially aligned with an exterior surface of the probe head (Fig. 1A).

With respect to Claim 6, Daniels et al. teach(es) the assembly of independent Claim 1.  Daniels et al. further disclose(s): wherein the probe rod further defines a second end opposite the first end, wherein the second end defines a third threaded element (116 in Fig. 1C and paragraph [0037]).

With respect to Claim 7, Daniels et al. teach(es) the assembly of independent Claim 1.  Daniels et al. further disclose(s): wherein the probe rod further defines one or more spacers disposed at least partially around the probe rod (114 and 117 in Fig. 1C).


With respect to independent Claim 8, Daniels et al. disclose(s): A sensor device for converting between motion and electrical signals (paragraphs [0035] – [0038], the sensor device comprising: a bobbin tube, wherein the bobbin tube defines a hollow interior (112 in Fig. 1B); a probe assembly received by the bobbin tube (110 in Fig. 1B), the probe assembly defining a probe rod defining a first end (111 in Fig. 1B); and a probe head configured to receive the first end of the probe rod, wherein the probe head is configured to mate with the first end so as to secure the probe rod therein (115 in Fig. 1B), and wherein the first end of the probe rod is welded to the probe head (paragraph [0037]; 111 and 115 are welded to increase robustness to vibration); and one or more coil elements wound around the bobbin tube, wherein the one or more coil elements are configured to magnetically interact with the probe assembly (121 in Fig. 1A).

With respect to Claim 9, Daniels et al. teach(es) the device of independent Claim 8.  Daniels et al. further disclose(s): wherein the first end of the probe rod further defines a first threaded element and the probe head further defines a second threaded element such that connection between the first threaded element and the second threaded element is configured to secure the probe rod within the probe head (116 in Fig. 1C and paragraph [0037]).

With respect to Claim 10, Daniels et al. teach(es) the device of independent Claim 8.  Daniels et al. further disclose(s): wherein the probe head defines an opening configured to at least partially receive the probe rod therein such that the first end of the probe rod is substantially aligned with an exterior surface of the probe head (Fig. 1A).

With respect to Claim 11, Daniels et al. teach(es) the device of independent Claim 8.  Daniels et al. further disclose(s): wherein the first end of the probe rod is welded to the probe head via a butt weld (paragraph [0037]).

With respect to Claim 12, Daniels et al. teach(es) the device of Claim 11.  Daniels et al. further disclose(s): wherein the first end of the probe rod is substantially aligned with an exterior surface of the probe head (Fig. 1A).

With respect to Claim 13, Daniels et al. teach(es) the device of independent Claim 8.  Daniels et al. further disclose(s): wherein the probe rod further defines a second end opposite the first end, wherein the second end defines a third threaded element (116 in Fig. 1C and paragraph [0037]).

With respect to Claim 14, Daniels et al. teach(es) the device of independent Claim 8.  Daniels et al. further disclose(s): wherein the probe rod further defines one or more spacers disposed at least partially around the probe rod (114 and 117 in Fig. 1C).

With respect to independent Claim 15, Daniels et al. disclose(s): A method of manufacturing a probe assembly (paragraphs [0035] – [0038]), the method assembly comprising: providing a probe rod defining a first end (111 in Fig. 1B), wherein the probe rod is configured to, in an operational configuration, be at least partially received by a sensor device (Fig. 1A); providing a probe head configured to receive the first end of the probe rod; mating the probe head with the first end so as to secure the probe rod within the probe head (115 in Figs. 1A-1C); and welding the probe rod to the probe head (paragraph [0037]; 111 and 115 are welded to increase robustness to vibration).

With respect to Claim 16, Daniels et al. teach(es) the method of independent Claim 15.  Daniels et al. further disclose(s): wherein the first end of the probe rod further defines a first threaded element and the probe head further defines a second threaded element such that mating the probe head with the first end further comprises connecting the first threaded element and the second threaded element (116 in Fig. 1C and paragraph [0037]).

With respect to Claim 17, Daniels et al. teach(es) the method of independent Claim 15.  Daniels et al. further disclose(s): wherein the probe head defines an opening configured to at least partially receive the probe rod therein such that the first end of the probe rod is substantially aligned with an exterior surface of the probe head (Fig. 1A).

With respect to Claim 18, Daniels et al. teach(es) the method of independent Claim 15.  Daniels et al. further disclose(s): wherein the first end of the probe rod is welded to the probe head via a butt weld (paragraph [0037]).

With respect to Claim 19, Daniels et al. teach(es) the method of Claim 18.  Daniels et al. further disclose(s): wherein the first end of the probe rod is substantially aligned with an exterior surface of the probe head (Fig. 1A).

With respect to Claim 20, Daniels et al. teach(es) the method of independent Claim 15.  Daniels et al. further disclose(s): wherein the probe rod further defines a second end opposite the first end, wherein the second end defines a third threaded element (116 in Fig. 1C and paragraph [0037]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to probe assemblies: Hubbell (US 2016/0033306 A1); Ravikumar et al. (US 11,047,711 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
04 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861